Citation Nr: 1717074	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-35 814	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Fletcher between July 14, 2003, and July 19, 2003.

(The issues of entitlement to service connection for hearing loss and an increased rating for the residuals of brain trauma with headaches are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2004 determination of the VA Medical Center (VAMC) in Tampa, Florida.  

Most recently, the case was remanded by the Board in September 2011 so that a Board hearing could be scheduled.  The Veteran testified before the undersigned Veterans Law Judge in December 2011.  The Board entered a decision and remand concerning the appeal in February 2012.  As discussed below, the AOJ conducted an administrative review of the appeal in December 2016, and determined that the appeal had been granted in full in January 2013.

The Board observes that in the administrative review of the appeal in December 2016, the AOJ was unable to verify whether payment of the unauthorized expenses had actually been made, noting that all vendors, including University Community Hospital, who had submitted claims had been contacted, and none showed either a record of payment or an outstanding balance.  The matter of whether the appropriate payment was actually made has not been disputed; indeed, the Veteran has not contacted VA regarding the matter of the unauthorized medical expenses since the January 2013 allowance of the claim.  Therefore, the matter is not before the Board at this time.  If the Veteran believes that payment was not made by VA, he should contact the Tampa VAMC for further guidance regarding that matter, including what documentation would be needed.  

Other claims on appeal to the Board are being addressed in a separate decision.  The Veteran had a separate hearing on those issues before a different Veterans Law Judge.  Those issues are also under the jurisdiction of a different agency of original jurisdiction.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c).  


FINDINGS OF FACT

1.  In February 2012, the Board entered a decision that granted reimbursement or payment of unauthorized medical expenses incurred during treatment at UCH - Carrollwood on July 14, 2003.  

2.  In that decision, the Board also remanded the issue of entitlement to reimbursement or payment of unauthorized medical expenses incurred after the Veteran was transferred to UCH - Fletcher from July 14, 2003, to July 19, 2003.  

3.  In December 2016, an administrative review of the Veteran's file disclosed that a clinical review of the file in January 2013 by the Agency of Original Jurisdiction (AOJ) resulted in a grant of the claim for payment of medical expenses for the period from July 14, 2003, to July 19, 2003, a full grant of the benefit sought.  

4.  No correspondence concerning the matter has been received since the January 2013 allowance of the appeal.
 

CONCLUSION OF LAW

As the benefit sought on appeal, entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at UCH - Fletcher between July 14, 2003, and July 19, 2003, was granted in January 2013 by the AOJ, there remains no justiciable case or controversy as to this issue before the Board at this time. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.1405(g) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  The AOJ granted entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at UCH - Fletcher between July 14, 2003, and July 19, 2003, in January 2013.  That decision constitutes a full grant of the benefit sought concerning that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, no allegation of error of fact or law in the determination remains.  In the absence of any justiciable question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.1405(g) (2016). 


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


